DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 18 recites “no additional space”, however there is space necessary between the anvil, 
adaptor, and impact socket in order for the adaptor to fit within the receptacle of the impact socket, or for the anvil to be received within the receptacle of the socket adaptor. “No additional space” would imply that the pieces were merged or welded together as a single, integral piece. It’s understood the intent is to convey a close/proximal connection between the anvil and socket. For examination purposes, claim 18 will be interpreted as follows: - - the socket adaptor is configured to form a flush connection between the impact tool and the impact socket - - 
Claim 19 recites “an assembly comprising the socket adaptor of claim 1 and a keeper including a portion configured to be inserted…” Claim 1 already recites a keeper that is insertable through the aligned portions of the socket, adaptor and anvil. As such, the keeper recited in claim 19 either is a different keeper, or the same keeper recited from the first claim. For examination purposes, Claim 19 will be interpreted as follows: -- An assembly comprising the socket adaptor of claim and the[[a]] keeper - - . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 9-11, and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Chiang (US Patent No. 10543587). 
In regards to claim 1, Chiang discloses
A socket adaptor comprising: 
a body (first portion, 21, fig. 3) configured to be received within a drive socket receptacle (second portion 22, fig. 3) of an impact socket (main body 1, socket end, 11, fig. 3); 
a receptacle (see annotated fig. 3) 

    PNG
    media_image1.png
    185
    452
    media_image1.png
    Greyscale

defined by the body (first portion, 21, fig. 3) and configured to receive an anvil (insertion portion 81, fig. 2) of an impact tool (driving tool 8, fig. 2) therein; and 
a hole (groove 212, fig. 3) defined by the body (first portion, 21, fig. 3) and configured to be alignable (fig. 8 and fig. 9) with a corresponding hole (position openings 82, fig. 2) in the anvil (insertion portion 81, fig. 2) and a corresponding hole (second through hole 122, fig. 3) in the impact socket (main body 1, socket end, 11, fig. 3), whereby at least a portion of a keeper (pin 7, fig. 8, 9, 10) is insertable through the aligned (fig. 8, 9, 10) holes of the impact socket (main body 1, socket end, 11, fig. 3), the socket adaptor (see annotated fig. 3), 

    PNG
    media_image2.png
    210
    478
    media_image2.png
    Greyscale

and the anvil (insertion portion 81, fig. 2) for retaining the impact socket (main body 1, socket end, 11, fig. 3) to the anvil (insertion portion 81, fig. 2) of the impact tool (driving tool 8, fig. 2).


In regards to claim 2, Chiang discloses
The socket adaptor of claim 1, wherein the socket adaptor (see annotated fig. 3 of claim 1) includes a shoulder (see annotated fig. 3) along an upper portion of the socket adaptor (see annotated fig. 3 of claim 1).

    PNG
    media_image3.png
    185
    478
    media_image3.png
    Greyscale


In regards to claim 6, Chiang discloses
The socket adaptor of claim 2, wherein the socket adaptor includes one or more angled outer surfaces (see annotated fig. 5) 

    PNG
    media_image4.png
    240
    698
    media_image4.png
    Greyscale

that define an outer transition from the shoulder (see annotated fig. 3 in claim 2) to the body (first portion, 21, fig. 3) of the socket adaptor, whereby the outer transition is configured to facilitate insertion of the body (first portion, 21, fig. 3) of the socket adaptor into the drive socket receptacle (second portion 22, fig. 3) of the impact socket (main body 1, socket end, 11, fig. 3).

In regards to claim 9, Chiang discloses
The socket adaptor of claim 2, wherein the socket adaptor includes: one angled inner surface that define an inner transition (see annotated fig. 5) 

    PNG
    media_image5.png
    225
    729
    media_image5.png
    Greyscale

from the shoulder into the receptacle (see annotated fig. 3 of claim 1) of the socket adaptor; and one angled outer surface that define an outer transition (see annotated fig. 5 in claim 6) from the shoulder to the body (first portion, 21, fig. 3) of the socket adaptor.


In regards to claim 10, Chiang discloses
The socket adaptor of claim 9, wherein: the inner transition (see annotated fig. 5 of claim 9) is configured to facilitate insertion of the anvil (insertion portion 81, fig. 2) of the impact tool (driving tool 8, fig. 2) into the receptacle of the socket adaptor; and the outer transition (see annotated fig. 5 of claim 6) is configured to facilitate insertion of the body (first portion, 21, fig. 3) of the socket adaptor into the drive socket receptacle (second portion 22, fig. 3) of the impact socket (main body 1, socket end, 11, fig. 3).


In regards to claim 11, Chiang discloses
The socket adaptor of claim 9, wherein the inner transition and the outer transition are configured to have substantially matching radii of curvatures (see annotated fig. 5). 

    PNG
    media_image6.png
    258
    474
    media_image6.png
    Greyscale

16. (Cancelled)

In regards to claim 17, Chiang discloses
The socket adaptor of claim 1, wherein the socket adaptor (see annotated fig. 3 of claim 1) includes two aligned holes defined by the body (first portion, 21, fig. 3) and configured to be alignable with corresponding holes in the anvil (insertion portion 81, fig. 2) and corresponding holes in the impact socket (main body 1, socket end, 11, fig. 3), whereby a single keeper (pin 7, fig .8) is usable for retaining the impact socket (main body 1, socket end, 11, fig. 3) to the anvil (insertion portion 81, fig. 2) of the impact tool (driving tool 8, fig. 2) when the two aligned holes of the socket adaptor (see annotated fig. 3 of claim 1) are aligned with the corresponding holes in the impact socket (main body 1, socket end, 11, fig. 3) and with the corresponding holes in the anvil (insertion portion 81, fig. 2), and a portion of the single keeper (pin 7, fig .8) is inserted through the aligned holes of the impact socket (main body 1, socket end, 11, fig. 3), the socket adaptor (see annotated fig. 3 of claim 1), and the anvil (insertion portion 81, fig. 2).

In regards to claim 18, Chiang discloses
The socket adaptor of claim 1, wherein: the socket adaptor (see annotated fig. 3 of claim 1) is configured to form a flush connection between the impact tool (driving tool 8, fig. 1) and the impact socket (driving tool 8, fig. 2) and the impact socket (main body 1, socket end, 11, fig. 3) when the socket adaptor is being used to retain the impact socket (main body 1, socket end, 11, fig. 3) to the anvil (insertion portion 81, fig. 2) of the impact tool (driving tool 8, fig. 2).
Examiner’s Note: As applicant recites “and/or”, the conditions recited afterwards are considered to follow an “or.” As such, the claim is being examined for the limitations recited preceding the “and/or” statement. 

In regards to claim 19, Chiang discloses
An assembly comprising the socket adaptor of claim 1 and a keeper (pin 7, fig. 8) including a portion configured to be inserted through the aligned holes (fig. 8, 9, 10) of the impact socket (main body 1, socket end, 11, fig. 3), the socket adaptor, and the anvil (insertion portion 81, fig. 2) for retaining the impact socket (main body 1, socket end, 11, fig. 3) to the anvil (insertion portion 81, fig. 2) of the impact tool (driving tool 8, fig. 2).

In regards to claim 20, Chiang discloses
A method of retaining an impact socket (main body 1, socket end, 11, fig. 3) to an anvil (insertion portion 81, fig. 2) of an impact tool (driving tool 8, fig. 2), the method comprising: positioning (see fig. 8) a socket adaptor (see annotated fig. 3 of claim 1) relative to a drive socket receptacle (second portion 22, fig. 3) of the impact socket (main body 1, socket end, 11, fig. 3) and an anvil (insertion portion 81, fig. 2) of the impact tool (driving tool 8, fig. 2) such that: a body (first portion, 21, fig. 3) of the socket adaptor is received (see fig. 8) within the drive socket receptacle (second portion 22, fig. 3) of the impact socket (main body 1, socket end, 11, fig. 3); the anvil (insertion portion 81, fig. 2) of the impact tool (driving tool 8, fig. 2) is received within a receptacle (see annotated fig. 3 of claim 1)  defined by the body (first portion, 21, fig. 3) of the socket adaptor; and a hole (groove 212, fig. 3) defined by the body (first portion, 21, fig. 3) of the socket adaptor is aligned with a corresponding hole (position openings 82, fig. 2) in the anvil (insertion portion 81, fig. 2) and a corresponding hole in the impact socket (main body 1, socket end, 11, fig. 3); and inserting at least a portion of a keeper (pin 7, fig .8) through the aligned holes of the impact socket (main body 1, socket end, 11, fig. 3), the socket adaptor, and the anvil (insertion portion 81, fig. 2) for retaining the impact socket (main body 1, socket end, 11, fig. 3) to the anvil (insertion portion 81, fig. 2) of the impact tool (driving tool 8, fig. 2).

In regards to claim 21, Chiang discloses
The method of claim 20, wherein: the socket adaptor includes two aligned holes (two grooves 212, fig. 3) defined by the body (first portion, 21, fig. 3) and configured to be alignable (Fig. 8, 9, 10) with corresponding holes in the impact socket (main body 1, socket end, 11, fig. 3) and the anvil (insertion portion 81, fig. 2); and positioning the socket adaptor relative to the drive socket receptacle (second portion 22, fig. 3) of the impact socket (main body 1, socket end, 11, fig. 3) and the anvil (insertion portion 81, fig. 2) of the impact tool (driving tool 8, fig. 2) comprises aligning the two holes (two grooves 212, fig. 3) of the socket adaptor with the corresponding holes in the impact socket (main body 1, socket end, 11, fig. 3) and the anvil (insertion portion 81, fig. 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix (US Patent No. 9616554) in view of Chiang (US Patent No. 10543587).

In regards to claim 1, Hendrix discloses
A socket adaptor (cage assembly 900, fig. 9) comprising: 
a body (cylindrical body 901, fig. 9); 
a receptacle (see annotated fig. 1) 

    PNG
    media_image7.png
    254
    629
    media_image7.png
    Greyscale

defined by the body (cylindrical body 901, fig. 9); and 
a hole (rectangular cut out window 118, fig. 1) defined by the body (cylindrical body 901, fig. 9), the socket adaptor (cage assembly 900, fig. 9), and the anvil for retaining the impact socket to the anvil of the impact tool.


Hendrix fails to disclose the socket adaptor being “configured to be received within a drive socket receptacle of an impact socket…and configured to be alignable with a corresponding hole in the anvil and a corresponding hole in the impact socket, whereby at least a portion of a keeper is insertable through the aligned holes of the impact socket”. 
However, Chiang teaches a socket adaptor (first portion 21) that is configured to be received within a drive socket receptacle (second portion 22, fig. 3) of an impact socket (main body 1, socket end, 11, fig. 3); a receptacle (see annotated fig. 3 of claim 1)  defined by the body (first portion, 21, fig. 3) and configured to receive an anvil (insertion portion 81, fig. 2) of an impact tool (driving tool 8, fig. 2) therein; and a hole (groove 212, fig. 3) defined by the body (first portion, 21, fig. 3) and configured to be alignable (fig. 8 and fig. 9) with a corresponding hole (position openings 82, fig. 2) in the anvil (insertion portion 81, fig. 2) and a corresponding hole (second through hole 122, fig. 3) in the impact socket (main body 1, socket end, 11, fig. 3), whereby at least a portion of a keeper (pin 7, fig. 8, 9, 10) is insertable through the aligned (fig. 8, 9, 10) holes of the impact socket (main body 1, socket end, 11, fig. 3), the socket adaptor (see annotated fig. 3 of claim 1), and the anvil (insertion portion 81, fig. 2) for retaining the impact socket (main body 1, socket end, 11, fig. 3) to the anvil (insertion portion 81, fig. 2) of the impact tool (driving tool 8, fig. 2).
 Hendrix and Chiang are considered to be analogous to the claimed invention because they are in the same field of tool adaptors. So Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have adapted using Hendrix according to the teachings of Chiang and use the adaptor as disclosed in Hendrix as a connector between the socket and anvil as shown in Chiang, providing an adjustable connection usable with different anvils and sockets. 

In regards to claim 2, Hendrix as modified discloses
The socket adaptor (cage assembly 900, fig. 9) of claim 1, wherein the socket adaptor (cage assembly 900, fig. 9) includes a flange (lip 904, fig. 9) along an upper portion (see annotated fig. 9) 

    PNG
    media_image8.png
    408
    760
    media_image8.png
    Greyscale

of the socket adaptor (cage assembly 900, fig. 9).

In regards to claim 3, Hendrix as modified discloses
The socket adaptor (cage assembly 900, fig. 9) of claim 2, wherein: the body (cylindrical body 901, fig. 9) of the socket adaptor (cage assembly 900, fig. 9) includes four sidewalls (walls of rectangular cut out windows 905) defining a generally square shape; and the flange (lip 904, fig. 9) has a generally circular shape (see annotated fig. 9).

    PNG
    media_image9.png
    408
    798
    media_image9.png
    Greyscale


In regards to claim 4, Hendrix as modified discloses  
The socket adaptor (cage assembly 900, fig. 9) of claim 2, wherein the socket adaptor (cage assembly 900, fig. 9) includes one or more angled inner surfaces (see annotated fig. 1) 

    PNG
    media_image10.png
    270
    616
    media_image10.png
    Greyscale

that define an inner transition from the flange (lip 904, fig. 9) into the receptacle (see annotated fig. 1)  of the socket adaptor (cage assembly 900, fig. 9), whereby the inner transition is configured to facilitate insertion (see annotated fig. 9) of the anvil (insertion portion 81, fig. 2) of the impact tool into the receptacle (see annotated fig. 1)  of the socket adaptor (cage assembly 900, fig. 9).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US Patent No. 10543587). 
In regards to claim 8, Chiang discloses
The socket adaptor of claim 6, wherein the outer transition is configured to have a radius.
Chiang is silent on the radius is 0.4 in, but appears from the figures that the radius at which the outer transition appears generally to be approximately 0.4, as it is for use with a socket, which typically range in size from 1/8 up to 1 in. Applicant has not disclosed that having the radius of the outer transition being 0.4 in solves any stated problem or is for a particular purpose. 
Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the radius of the outer transition 0.4in as it does not appear to provide unexpected results. 


Allowable Subject Matter
Claims 5, 7, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to claim 5, Chiang and Hendrix fail to disclose the inner transition defines an angle relative to the body of the socket adaptor within a range from about 20 degrees to about 45 degrees. For both Chiang and Hendrix, the inner transition angle is 180 degrees, and modifying them to create an inner transition angle as described would not be an obvious modification, and would prevent the adaptors as described by Chiang and Hendrix from functioning, teaching away from their respective inventions.      

In regards to claim 7, Chiang and Hendrix fail to disclose the outer transition defines an angle relative to the body of the socket adaptor within a range from about 20 degrees to about 45 degrees.
For both Chiang and Hendrix, the outer transition angle is 90 degrees, and modifying them to create an inner transition angle as described would not be an obvious modification, and would prevent the adaptors as described by Chiang and Hendrix from functioning, teaching away from their respective inventions.      

In regards to claim 12,  
The socket adaptor of claim 9, Chiang and Hendrix fail to disclose the inner and outer transitions defines an angle relative to the body of the socket adaptor within a range from about 20 degrees to about 45 degrees. For both Chiang and Hendrix, the inner and outer transition angles are 180 and 90 degrees respectively, and modifying them to create an inner transition angle as described would not be an obvious modification, and would prevent the adaptors as described by Chiang and Hendrix from functioning, teaching away from their respective inventions.      

In regards to claim 13, Chiang and Hendrix fail to disclose a first, second, and third impact socket with respective first, second, and third sloped surfaces defining respectively about a 20, 30, and 45 degree angles on the respective socket receptacles. An implementation of angles would not be an obvious modification, and prevent the adaptors from engaging the socket receptacles and anvils. 

In regards to claim 14, Chiang and Hendrix fail to disclose four sidewalls that have inner surfaces that define the receptacle. Chiang fails to disclose four sidewalls that have a rectangular shape, and the four side walls disclosed by Hendrix define the window through which the keeper is inserted, and are not configured to accept the anvil. To attempt to modify both Chiang and Hendrix so that the receptacles are square in shape would not be an obvious modification and prevent the adaptors as described from functioning, teaching away from their respective inventions. 
Claim 15 is dependent upon claim 14 and considered allowable as such. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lynn (US Patent No. 3298261) teaches a secondary socket that is hexagonal in shape and is able to sleeve over an anvil and within another socket, but lacks the square shape and flange/shoulder claimed. 
	Wu (US Patent NO. 11084149) teaches a socket tool which is used to be connected to a driving head of a tool, and the socket tool is especially suitable for a driving head which is equipped with a friction ring.
	Cheng (US PG Pub No. 20020083801) teaches A universal socket structure includes a socket body, a mobile body having a first end pivotally mounted on a first end of the socket body so that the mobile body can be rotated relative to the socket body through a determined angle, and a sleeve slidably mounted on the socket body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        September 8, 2022